Exhibit FEDERATED EQUITY FUNDS UNANIMOUS CONSENT OF TRUSTEES The undersigned, being all of the Trustees of Federated Equity Funds (the “Trust”), hereby consent, in accordance with the laws of the Commonwealth of Massachusetts, and ArticleV of the Declaration of Trust, and Article V, Section 7 of the Bylaws of the Trust, as amended, to the adoption of the following resolutions with the same effect as thoughthey had been adopted at the meeting of the Trustees: RESOLVED, that the Board hereby authorizes the Secretary and Assistant Secretaries of the Trust named below to sign on behalf of the Trust the Registration Statement on Form N-14 relating to the proposed reorganization ofFederated American Leaders Fund, Inc., into Federated Clover Value Fund, a portfolio of the Trust. John W. McGonigle, Secretary C. Grant Anderson, Assistant Secretary G. Andrew Bonnewell, Assistant Secretary Andrew P. Cross, Assistant Secretary Leslie K. Ross, Assistant Secretary Todd P. Zerega, Assistant Secretary WITNESS the due execution hereof this 9th day of March, 2009. John F. Donahue /S/ John F. Donahue Peter E. Madden /S/ Peter E. Madden Thomas G. Bigley /S/ Thomas G. Bigley Charles F. Mansfield, Jr. /S/ Charles F. Mansfield, Jr. John T. Conroy, Jr. /S/ John T. Conroy, Jr. R. James Nicholson /S/ R. James Nicholson Nicholas P. Constantakis /S/ Nicholas P. Constantakis Thomas M. O’Neill /S/ Thomas M. O’Neill John F. Cunningham /S/ John F. Cunningham John S. Walsh /S/ John S. Walsh J. Christopher Donahue /S/ J. Christopher Donahue James F. Will /S/ James F. Will
